865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the CASE OF Jerry W. MONTGOMERY, Plaintiff.Lewis A. WOODLIFF, Plaintiff-Appellant,andJoseph Williams, Jr.;  Robert D. Haughie;  Frederick Knick;Charles McCoy;  Henry Chambers;  James Williams, Plaintiffs,v.George H. COLLINS, Warden, Maryland Penitentiary;  Robert J.Lally, Secretary, Maryland Department of Public Safety andCorrectional Services;  Defendants Whose Names Are Unknownat This Time:  Correctional Officers and ClassificationOfficer, Maryland Penitentiary, Defendants, all of whom aresued individually and in their official capacities;  StephenH. Sachs, Attorney General of Maryland;  Bernard D. Smith,Assistant Warden;  Arnold Hopkins, Commissioner;  ClarenceJ. Guenze, Commissioner;  William Anderson;  Sgt. Hands;Peguese;  Brown;  Shahinian;  Lt. Thomas;  P. Hall;  J.P.Galley, Comm. of Corr;  L.H. Dorsey, Warden, Md. Pen.;  P.P.Schupple, Asst. Warden, Md. Pen.;  C. Noel, Addiction Specl.Md. Pen.;  Classification Department, Md. Pen.;  Rev.Tillman, Chaplain Md. Pen.;  Recreation Dept, Md. Pen.;  AllDietary Staff, Defendants-Appellees.
No. 87-7294.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 28, 1988.Decided:  Jan. 9, 1989.

Lewis A. Woodliff, appellant pro se.
Mark D. McCurdy, Richard M. Kastendieck (Office of the Attorney of Maryland), for appellees.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Lewis A. Woodliff appeals from the district court's order declining to find defendants in contempt.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woodliff v. Collins, C/A No. 71-1076-HM (D.Md. May 5, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.